Order entered March 1, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01063-CV

                                HERMAN HAYNES, Appellant

                                                 V.

     JOHN JONES AND FREEMAN FOOD SERVICE OF DALLAS, INC., Appellees

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-10-03731

                                             ORDER
       Both the clerk’s and the reporter’s records are overdue in this case. By postcard dated

November 26, 2012, we notified the court reporter that the reporter’s record was overdue. We

directed the court reporter to file the record within thirty days. To date, the reporter’s record has

not been filed, nor has the court reporter corresponded with the Court regarding the status of the

record. Also by postcard dated November 26, 2012, we notified the Dallas County District Clerk

that the clerk’s record was overdue. We directed the District Clerk to file the clerk’s record

within thirty days. To date, the clerk’s record has not been filed, nor has the District Clerk

correspond with the Court regarding the status of the record .

       Accordingly, this Court ORDERS the Dallas County District Clerk to file, within TEN

DAYS of the date of this order, either the clerk’s record or written verification that appellant has
not been found indigent and has not paid for the record. We notify appellant that if we receive

verification he is not indigent and has not paid for the record, we will, without further notice,

dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b).

       We ORDER Renee Carroll, official court reporter for the 116th Judicial District Court,

to file, within FIFTEEN DAYS of the date of this order, either: (1) the reporter’s record; (2)

written verification that no hearings were recorded; or (3) written verification that appellant has

not been found indigent and has not paid for the record. We notify appellant that if we receive

verification he is not indigent and has not paid for the record, we will order the appeal submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:


       Gary Fitzsimmons
       Dallas County District Clerk

       Renee Carroll
       Official Court Reporter, 116th Judicial District Court



                                                     /s/      CAROLYN WRIGHT
                                                              CHIEF JUSTICE